UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2 /28 /14 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for the remaining series as appropriate. Dreyfus Brazil Equity Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Brazil Equity Fund SEMIANNUAL REPORT February 28, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 13 Financial Highlights 16 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Brazil Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Brazil Equity Fund, covering the six-month period from September 1, 2013, through February 28, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The past six months have produced outstanding returns for U.S. equities. Despite periodic bouts of heightened volatility, stocks generally gained substantial value in light of a sustained U.S. economic recovery, waning concerns regarding global economic conditions, low inflation, and rising corporate earnings. Indeed, several broad measures of stock market performance reached record highs over the course of the reporting period. Companies in economically sensitive businesses generally fared best in the reporting period’s constructive environment, and small-cap stocks produced higher returns than their larger counterparts, on average. Looking forward, we expect the U.S. economic recovery to continue to gain traction on its way to producing a 3% annualized growth rate over the next several years. We also anticipate a pickup in the global economy, led by developed nations amid ongoing monetary stimulus and reduced headwinds related to fiscal austerity and deleveraging. As always, we encourage you to discuss our observations with your financial advisor to assess their potential impact on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 17, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2013, through February 28, 2014, as provided by Rogério Poppe, CFA, and Bruno de Godoy Garcia, CFA, co-primary portfolio managers, ARX Investimentos Ltda., sub-investment adviser Fund and Market Performance Overview For the six-month period ended February 28, 2014, Dreyfus Brazil Equity Fund’s Class A shares produced a total return of –6.26%, Class C shares returned –6.55%, and Class I shares returned –6.05%. 1 This compares with a –1.29% total return produced by the Morgan Stanley Capital International 10/40 Brazil NR Index (the “Index”), the fund’s benchmark, for the same period. 2 Please note that the fund’s portfolio managers do not use benchmark indices as a tool for active portfolio management. Stocks in Brazil continued to lose value over the reporting period amid an economic slowdown and outflows of investment capital.The fund produced lower returns than the Index, mainly due to weakness in the materials and energy sectors. The Fund’s Investment Approach The fund seeks long-term capital growth.To pursue its goal, the fund normally invests at least 80% of its net assets in equity securities of companies based, principally trading, or doing significant business in Brazil. We seek companies with sustainable earnings, attractive valuations, and high dividend yields that indicate the potential for sustainable capital growth. The fund’s portfolio is built through a combination of quantitative and fundamental “bottom-up” research, and an understanding of local/regional macroeconomic trends. The investment process starts with a quantitative analysis where we identify and analyze approximately 200 stocks listed on the São Paulo Stock, Mercantile & Futures Exchange (BM&FBOVESPA). Approximately 50 to 60 of those stocks are selected for further fundamental analysis, resulting in 20 to 35 qualifying stocks for investment. Finally, we define exposure limits and weights to each stock selected meeting our quantitative and fundamental criteria. Economic Woes Weighed on Stock Prices In contrast to recoveries in many of the world’s more developed countries, Brazil remained mired in economic weakness over the reporting period. Economic down- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) turns in China, India, and other emerging markets dampened demand for Brazil’s natural resources and led to declining export activity. In addition, investors generally responded negatively to the nation’s fiscal and monetary policies. Brazil’s central bank attempted to forestall mounting inflationary pressures earlier in 2013 by raising short-term interest rates, which raised the cost of capital and weighed on corporate financial results. Meanwhile, the government has continued to spend heavily on social programs and tax breaks, contributing to a burgeoning budget deficit and sparking concerns regarding the country’s growing sovereign debt load. As a result, worried global investors increasingly withdrew their capital from Brazilian financial markets in favor of faster growing regions of the world, putting downward pressure on Brazil’s asset values and currency exchange rates. Fund Holdings Produced Mixed Results The fund encountered generally disappointing results during the reporting period among oil-and-gas producers in the energy sector and steelmakers in the materials sector. More specifically, energy giant Petroleo Brasileiro Petrobras was hurt when government regulators would not allow the company to pass the rising cost of fuel imports on to its local customers, causing corporate earnings to fall. Materials companies such as steel producer Gerdau lost value due to sluggish domestic activity and lower commodity prices.The utilities sector also detracted from the fund’s relative results as there was a meaningful increase in the risk of energy rationing in the country as the lack of rainfall drove reservoir levels to their lowest since 2001. Among individual stocks in other market sectors, laggards included logistics services provider Santos Brasil Participacoes, which encountered greater competition and falling fee income from port operations. Food producer Marfrig Global Foods lost value due to worries regarding the impact of higher interest rates on the company’s debt service and cash flows.Although the company sold assets to reduce its debt load, it has remained too leveraged to fully cover cash flow shortfalls. The fund achieved better performance in other areas. Brazilian banks fared especially well as they recovered from earlier weakness stemming from intensifying competitive pressures. Loan delinquency rates improved after banks raised their credit standards, boosting investor confidence. Insurer BB Seguridade Participacoes benefited from rising consumer demand for insurance products. Fuel distributor Ultrapar Participacoes, ADR reported higher earnings and wider profit margins stemming from rising automobile sales and fuel consumption. 4 Maintaining an Emphasis on Exporters In our analysis, the worst of the market downturn in Brazil appears to be behind us. Stocks have declined to more compelling valuations, and we have begun to detect signs of a firming global economy that could spark a recovery in export activity. While Brazil’s monetary and fiscal conditions remain troublesome, national elections scheduled for later in 2014 could bring better economic policies and improved investor sentiment. In the meantime, we have intensified the fund’s focus on companies that tend to respond more to global economic conditions than domestic ones, such as pulp producers and mining companies. Conversely, we have maintained relatively light exposure to domestically focused retailers and other consumer-oriented companies. March 17, 2014 Emerging markets such as those of Brazil tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.The securities of companies located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program. The fund’s concentration in securities of companies in Brazil could cause the fund’s performance to be more volatile than that of a more geographically diversified fund. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2015, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: FACTSET — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International (MSCI) 10/40 Brazil NR Index is an unmanaged index designed to track the performance of stocks traded primarily on the Sao Paulo Stock, Mercantile & Futures Exchange (BM&FBOVESPA). Index return does not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Brazil Equity Fund from September 1, 2013 to February 28, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 9.61 $ 13.19 $ 8.42 Ending value (after expenses) $ 937.40 $ 934.50 $ 939.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 9.99 $ 13.71 $ 8.75 Ending value (after expenses) $ 1,014.88 $ 1,011.16 $ 1,016.12 † Expenses are equal to the fund’s annualized expense ratio of 2.00% for Class A, 2.75% for Class C and 1.75% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2014 (Unaudited) Common Stocks—61.5% Shares Value ($) Consumer Discretionary—4.1% Autometal 45,535 305,865 Positivo Informatica 29,782 30,738 Santos Brasil Participacoes 41,202 263,580 Consumer Staples—3.2% Marfrig Global Foods 270,964 a Energy—5.5% Petroleo Brasileiro, ADR 69,930 Financial—19.4% Aliansce Shopping Centers 68,491 515,855 Banco Bradesco, ADR 57,584 676,612 BB Seguridade Participacoes 71,965 715,123 BM&FBOVESPA 167,168 717,937 Itau Unibanco Holding, ADR 2,500 33,300 Sonae Sierra Brasil 30,165 201,464 Industrial—1.4% Embraer 109 974 Embraer, ADR 5,900 211,810 Materials—10.9% Gerdau, ADR 42,600 266,250 Ultrapar Participacoes, ADR 33,629 749,927 Vale, ADR 47,000 587,030 Telecommunication Services—4.8% Telefonica Brasil, ADR 2,300 42,895 Telefonica Brasil, ADR 36,010 671,586 Utilities—12.2% AES Tiete 42,393 267,945 Cia Paranaense de Energia, ADR, Cl. P 77,800 837,906 EDP—Energias do Brasil 105,914 403,374 Tractebel Energia 20,453 289,600 Total Common Stocks (cost $12,328,055) The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Preferred Stocks—37.6% Shares Value ($) Consumer Discretionary—4.1% Lojas Americanas 98,722 Energy—3.0% Petroleo Brasileiro 76,108 Financial—13.4% Banco Bradesco 7,173 83,546 Bradespar 38,519 350,076 Itau Unibanco Holding 31,376 417,901 Itausa—Investimentos Itau 311,698 1,128,613 Materials—15.9% Gerdau 130,273 802,278 Metalurgica Gerdau 32,851 250,927 Suzano Papel e Celulose, Cl. A 311,341 1,179,106 Vale 9,815 121,769 Utilities—1.2% Cia de Gas de Sao Paulo, Cl. A 7,924 Total Preferred Stocks (cost $5,960,379) Total Investments (cost $18,288,434) % Cash and Receivables (Net) .9 % Net Assets % ADR—American Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 32.8 Telecommunication Services 4.8 Materials 26.8 Consumer Staples 3.2 Utilities 13.4 Industrial 1.4 Energy 8.5 Consumer Discretionary 8.2 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES February 28, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 18,288,434 14,633,177 Cash 117,645 Cash denominated in foreign currencies 76,632 76,482 Dividends receivable 71,956 Receivable for investment securities sold 4,295 Receivable for shares of Common Stock subscribed 2,262 Prepaid expenses 24,442 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 31,286 Payable for shares of Common Stock redeemed 89,364 Accrued expenses 43,573 Net Assets ($) Composition of Net Assets ($): Paid-in capital 26,448,262 Accumulated undistributed investment income—net 4,689 Accumulated net realized gain (loss) on investments (8,031,818 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (3,655,097 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 10,027,498 2,493,618 2,244,920 Shares Outstanding 1,069,008 265,339 238,624 Net Asset Value Per Share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Six Months Ended February 28, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $21,355 foreign taxes withheld at source): Unaffiliated issuers 345,880 Affiliated issuers 149 Total Income Expenses: Management fee—Note 3(a) 126,501 Shareholder servicing costs—Note 3(c) 42,965 Professional fees 28,746 Custodian fees—Note 3(c) 25,599 Registration fees 24,279 Distribution fees—Note 3(b) 12,787 Prospectus and shareholders’ reports 8,338 Directors’ fees and expenses—Note 3(d) 497 Loan commitment fees—Note 2 162 Miscellaneous 7,798 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (66,220 ) Less—reduction in fees due to earnings credits—Note 3(c) (12 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (2,623,414 ) Net realized gain (loss) on forward foreign currency exchange contracts (6,821 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,810,574 Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2014 Year Ended (Unaudited) August 31, 2013 Operations ($): Investment income—net 134,589 436,031 Net realized gain (loss) on investments (2,630,235 ) (2,240,730 ) Net unrealized appreciation (depreciation) on investments 1,810,574 (1,988,257 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) ) Dividends to Shareholders from ($): Investment income—net: Class A (288,883 ) (777,130 ) Class C (39,308 ) (131,780 ) Class I (72,596 ) (141,407 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 1,461,579 6,855,398 Class C 422,076 933,099 Class I 530,754 1,763,050 Dividends reinvested: Class A 281,405 751,064 Class C 39,022 128,380 Class I 70,447 139,832 Cost of shares redeemed: Class A (6,409,581 ) (13,237,047 ) Class C (1,402,865 ) (1,697,730 ) Class I (1,591,768 ) (2,849,661 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 22,450,826 34,507,714 End of Period Undistributed investment income—net 4,689 270,887 The Fund 11 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended February 28, 2014 Year Ended (Unaudited) August 31, 2013 Capital Share Transactions: Class A a Shares sold 134,452 563,264 Shares issued for dividends reinvested 27,032 58,631 Shares redeemed (596,122 ) (1,072,419 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C a Shares sold 38,283 74,972 Shares issued for dividends reinvested 3,738 10,022 Shares redeemed (131,885 ) (140,459 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 48,304 140,966 Shares issued for dividends reinvested 6,748 10,891 Shares redeemed (149,431 ) (227,612 ) Net Increase (Decrease) in Shares Outstanding ) ) a During the period ended August 31, 2013, 10,828 Class C shares representing $140,330 were exchanged for 10,795 Class A shares. See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2014 Year Ended August 31, Class A Shares (Unaudited) 2013 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 10.25 12.45 14.26 13.43 12.50 Investment Operations: Investment income—net b .08 .19 .44 .29 .06 Net realized and unrealized gain (loss) on investments (.70 ) (1.95 ) (1.95 ) .65 .85 Total from Investment Operations (.62 ) (1.76 ) (1.51 ) .94 .91 Distributions: Dividends from investment income—net (.25 ) (.44 ) (.16 ) (.10 ) — Dividends from net realized gain on investments — — (.14 ) (.01 ) — Total Distributions (.25 ) (.44 ) (.30 ) (.11 ) — Proceeds from redemption fees .00 c — — — .02 Net asset value, end of period 9.38 10.25 12.45 14.26 13.43 Total Return (%) d (6.26 ) e (14.84 ) (10.60 ) 6.97 7.44 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.62 f 2.34 2.21 2.08 3.48 f Ratio of net expenses to average net assets 2.00 f 2.04 2.21 2.08 2.50 f Ratio of net investment income to average net assets 1.42 f 1.52 3.35 1.90 .49 f Portfolio Turnover Rate 6.71 e 31.53 38.60 49.44 122.59 e Net Assets, end of period ($ x 1,000) 10,027 15,407 24,324 33,376 18,774 a From October 1, 2009 (commencement of operations) to August 31, 2010. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2014 Year Ended August 31, Class C Shares (Unaudited) 2013 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 10.19 12.38 14.15 13.38 12.50 Investment Operations: Investment income (loss)—net b .04 .10 .34 .17 (.03 ) Net realized and unrealized gain (loss) on investments (.69 ) (1.95 ) (1.94 ) .65 .89 Total from Investment Operations (.65 ) (1.85 ) (1.60 ) .82 .86 Distributions: Dividends from investment income—net (.14 ) (.34 ) (.03 ) (.04 ) — Dividends from net realized gain on investments — — (.14 ) (.01 ) — Total Distributions (.14 ) (.34 ) (.17 ) (.05 ) — Proceeds from redemption fees .00 c — — — .02 Net asset value, end of period 9.40 10.19 12.38 14.15 13.38 Total Return (%) d (6.55 ) e (15.52 ) (11.30 ) 6.17 6.96 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.49 f 3.16 3.00 2.87 4.40 f Ratio of net expenses to average net assets 2.75 f 2.79 3.00 2.87 3.25 f Ratio of net investment income (loss) to average net assets .67 f .84 2.58 1.14 (.28 ) f Portfolio Turnover Rate 6.71 e 31.53 38.60 49.44 122.59 e Net Assets, end of period ($ x 1,000) 2,494 3,620 5,082 6,672 3,501 a From October 1, 2009 (commencement of operations) to August 31, 2010. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 14 Six Months Ended February 28, 2014 Year Ended August 31, Class I Shares (Unaudited) 2013 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 10.28 12.48 14.30 13.46 12.50 Investment Operations: Investment income—net b .09 .22 .47 .33 .07 Net realized and unrealized gain (loss) on investments (.68 ) (1.96 ) (1.96 ) .65 .87 Total from Investment Operations (.59 ) (1.74 ) (1.49 ) .98 .94 Distributions: Dividends from investment income—net (.28 ) (.46 ) (.19 ) (.13 ) — Dividends from net realized gain on investments — — (.14 ) (.01 ) — Total Distributions (.28 ) (.46 ) (.33 ) (.14 ) — Proceeds from redemption fees .00 c — — — .02 Net asset value, end of period 9.41 10.28 12.48 14.30 13.46 Total Return (%) (6.05 ) d (14.68 ) (10.41 ) 7.31 7.60 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.48 e 2.40 2.01 1.85 3.28 e Ratio of net expenses to average net assets 1.75 e 1.80 2.01 1.85 2.25 e Ratio of net investment income to average net assets 1.67 e 1.76 3.54 2.17 .58 e Portfolio Turnover Rate 6.71 d 31.53 38.60 49.44 122.59 d Net Assets, end of period ($ x 1,000) 2,245 3,425 5,101 7,314 3,749 a From October 1, 2009 (commencement of operations) to August 31, 2010. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Brazil Equity Fund (the “fund”) is a separate non-diversified series of Dreyfus International Funds, Inc. (the “Company”) which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering two series, including the fund.The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. ARX Investimentos Ltda. (“ARX”), an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (50 million shares authorized), Class C (25 million shares authorized) and Class I (25 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are offered at net asset value generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 16 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. 18 Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of February 28, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 9,078,959 — — Equity Securities— Foreign Preferred Stocks † 5,554,218 — — † See Statement of Investments for additional detailed categorizations. At February 28, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. 20 Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2014 were as follows: Affiliated Investment Value Value Net Company 8/31/2013 ($) Purchases ($) Sales ($) 2/28/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 722,000 5,112,000 5,834,000 — — (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The fund follows an investment policy of investing primarily in the securities of Brazilian issuers and other investments that are tied economically to Brazil. Because the fund’s investments are concentrated in Brazil, the fund’s performance is expected to be closely tied to social, political and economic conditions within Brazil and to be more volatile than the performance of more geographically diversified funds. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The fund has an unused capital loss carryover of $3,734,446 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2013.The fund has $1,308,037 of post-enactment short-term capital losses and $2,426,409 of post-enactment long-term capital losses that can be carried forward for an unlimited period. 22 The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2013 was as follows: ordinary income $1,050,317. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 9, 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended February 28, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of 1.25% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from September 1, 2013 through January 1, 2015, to assume the expenses of the fund so that the total annual fund operating expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.75% of the value of the average daily net assets of each class.The reduction in expenses, pursuant to the undertaking, amounted to $66,220 during the period ended February 28, 2014. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to a sub-investment advisory agreement between Dreyfus and ARX, Dreyfus pays ARX a monthly fee at an annual rate of .60% of the value of the fund’s average daily net assets. During the period ended February 28, 2014, the Distributor retained $783 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended February 28, 2014, Class C shares were charged $12,787 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2014, Class A and Class C shares were charged $17,157 and $4,262, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account 24 basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2014, the fund was charged $2,665 for transfer agency services and $139 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $12. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2014, the fund was charged $25,599 pursuant to the custody agreement. The fund compensated The Bank of New York Mellon under a cash management agreement that was in effect until September 30, 2013 for performing certain cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2014, the fund was charged $7 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended February 28, 2014, the fund was charged $4,551 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $14,537, Distribution Plan fees $1,461, Shareholder Services Plan fees $2,465, custodian fees $17,755, Chief Compliance Officer fees $1,523 and transfer agency fees $2,320, which are offset against an expense reimbursement currently in effect in the amount of $8,775. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance, subject to exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended February 28, 2014, redemption fees charged and retained by the fund amounted to $4,970. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended February 28, 2014, amounted to $1,301,796 and $7,342,172, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended February 28, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future.With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected 26 in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. At February 28, 2014, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended February 28, 2014: Average Market Value ($) Forward contracts 33,317 At February 28, 2014, accumulated net unrealized depreciation on investments was $3,655,257, consisting of $1,454,499 gross unrealized appreciation and $5,109,756 gross unrealized depreciation. At February 28, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 27 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30, is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 24, 2014 By: /s/ James Windels James Windels, Treasurer Date: April 24, 2014 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
